Citation Nr: 0505907	
Decision Date: 03/03/05    Archive Date: 03/15/05

DOCKET NO.  00-22 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for pes planus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. A. Saadat


REMAND

The veteran had active military service from February 1962 to 
August 1962, and from April 1970 to March 1971.

This claim comes to the Board of Veterans' Appeals (Board) 
from an RO rating decision, and was previously denied by the 
Board in May 2001.  The veteran appealed to the United States 
Court of Appeals for Veterans Claims (CAVC).  In February 
2002, the CAVC vacated the Board's decision and remanded so 
that a requested hearing could be scheduled.  

In a September 2002 letter, the Board advised the veteran 
that his hearing was scheduled for January 2003 in 
Washington, D.C.  In an October 2002 letter, the veteran 
advised the Board that he was physically and financially 
unable to attend this hearing.  In a January 2003 memorandum, 
the veteran's representative asked instead that a video 
conference hearing be scheduled at the RO in Montgomery, 
Alabama.  In a January 2003 letter, the Board granted the 
"motion" to reschedule the hearing, and advised that a 
videoconference hearing would be scheduled at the Montgomery 
RO.  However, in a November 2004 letter, the veteran advised 
that he had moved to Massachusetts and asked that his claims 
file and "all proceedings" be transferred to the 
appropriate RO serving the area in which he lives.

Accordingly, the Board REMANDS this case for the following:

1.  Permanently transfer jurisdiction of 
the veteran's claims file to the Boston 
RO, or other appropriate RO serving 
veteran's who live in East Falmouth, 
Massachusetts. 

2.  Schedule the veteran for a 
videoconference hearing before a veterans 
law judge.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

Expeditious handling is required of all claims remanded by 
the Board or by the CAVC.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes); see also M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




	                  
_________________________________________________
MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2004).  Only a decision of 
the Board is appealable to the CAVC.  38 U.S.C.A. § 7252 
(West 2002).


